NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/768,422 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on May 9, 2020 as a national stage 371 application of PCT JP2018-040561 and claims priority to Japanese application JP2017-236110, with a priority date of November 1, 2018.
The Office mailed a first detailed action, non-final rejection on November 10, 2021.
Applicant filed amendments and remarks and arguments on February 10, 2022.
The Office mailed a second detailed action, final rejection on March 8, 2022.
Applicant filed a first request for continued examination with amendments and remarks and arguments on June 7, 2022.
Claims 1-3 and 5-21 are pending and all are rejected. Claims 1, 8, 8, 10, 16, 17 and 18 are independent claims.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and the arguments and remarks. Examiner has considered the amendments and has made the adjusted rejection below. As to the new dependent claim 21, the Sobel reference is applied.
The Claims stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. § 102(a)(2) that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9 are rejected under 35 USC. § 102(a)(2) as being anticipated by Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017.

As to Claim 1, Cletheroe teaches: A first information processing device comprising: 
a first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block); 
a first antenna configured to execute communication with an external device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); 
a memory configured to store identification information (Cletheroe: par. 0032, the identifier of the block may be stored in a memory connected to processor [116]); and 
circuitry configured to:
detect a connection state indicating a connection between the first connection portion and a second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna) ;
switch from the first antenna of the first information processing device to  a second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna)); 

    PNG
    media_image1.png
    446
    434
    media_image1.png
    Greyscale

control, based on the switch, the communication control unit configured to control wireless communication with the external device via the second antenna of the second information processing device through the first connection portion  (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block;  pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs), 
wherein the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and 
control readout of the identification information from the memory based on the wireless communication with the external device via the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).


    PNG
    media_image2.png
    479
    739
    media_image2.png
    Greyscale


As to Claim 3, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: in a case where the connection state indicates that the first connection portion is not connected to the second information processing device (Cletheroe: par. 0024, the sensing and switching arrangement may be detected with respect to whether the blocks are adjacent, or therefore are “connected” to each other), the first antenna is further configured to receive operation information from the external device (Cletheroe: par. 0069, “additional information” is communicated between the blocks), and the circuitry is further configured to write the operation information into the memory (Cletheroe: par. 0069, memory of a processor in a block may retrieve and write to).

As to Claim 6, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is connected in parallel with the second antenna (Cletheroe: Fig. 1, the two antennas are “parallel” and separate from each other).

As to Claim 7, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is magnetically coupled to the second antenna (Cletheroe: par. 0049, a magnetic switch couples the two antennas).

As to Claim 8, Cletheroe teaches: An information processing method comprising: 
detecting a connection state indicating a connection between a first connection portion of a first information processing device and a second information processing device;
switching from a first antenna of the first information processing device to a second antenna of the second information processing device based on the detected connection state; 
controlling, based on the switch, wireless communication with an external device via the second antenna of the second information processing device through the first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]), 
wherein the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and
controlling readout of identification information from a memory based on the wireless communication with the external device via the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).

As to Claim 9, Cletheroe teaches: A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of a first information processing device, cause the processor to execute operations, the operations comprising: 
detecting a connection state indicating a connection between a first connection portion of the first information processing device and a second information processing device;
switching from a first antenna of the first information processing device to a second antenna of the second information processing device processing device based on the detected connection state;
controlling, based on the switch, wireless communication with an external device the second antenna of the second information processing device through the first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]), wherein 
the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and the 
controlling readout of identification information from a memory based on the wireless communication with the external device via second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. 
Claims 2 and 20 are rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Laulund et al. (“Laulund”), United States Patent Application Publication published on August 10, 2017.

As to Claim 2, Cletheroe teaches the elements of Claim 1.
Cletheroe may not explicitly teach: wherein the identification information is related to a figure on the first information processing device.
Laulund teaches in general concepts related to toys element identification (Laulund: Abstract). Specifically, figures may be attached to stackable blocks (Laulund: Fig. 4, [410] figure is formed on a block).

    PNG
    media_image3.png
    425
    632
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by attaching figures to the blocks as taught and disclosed by Laulund. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the aesthetic or functional use of figures to enhance the toy experience.

As to Claim 20, Cletheroe teaches the elements of Claim 1.
Cletheroe may not explicitly teach: wherein the circuitry is further configured to: receive a control signal from the second information processing device; and detect, based on the received control signal, the connection state indicating the connection between the first connection portion and the second information processing device.
Laulund teaches in general concepts related to toys element identification (Laulund: Abstract). Specifically, figures may be attached to stackable blocks (Laulund: Fig. 4, [410] figure is formed on a block). An inquiry signal may be used to indicate the identification of elements (Laulund: par. 0077.)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by attaching figures to the blocks as taught and disclosed by Laulund and also utilizing the inquiry signals to indicate connection state. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the aesthetic or functional use of figures to enhance the toy experience.
B. 
Claims 10-19 are rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Karunaratne, United States Patent Application Publication 2013/0217295 published on August 22, 2013.

As to Claim 10, Cletheroe teaches: A second information processing device comprising: 
a second connection portion connectable connected to a first connection portion of a first information processing device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); 
a second antenna configured to execute wireless communication with an external device under control of fist circuitry of the first information processing device via the second connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs), wherein the first circuitry;
detects a connection state indicating a connection between the first connection portion of the first information processing device and the second connection portion of the second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna), and
switches from a first antenna of the first information processing device to the second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna); and;
a user interface unit (Cletheroe: par. 0075, an input/output controller have output display information); and 
the second information processing device is engageable with the first information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so).
Cletheroe may not explicitly teach: receive an operation request from the external device; second circuitry configured to control, , an output of the user interface unit based on the operation request, wherein the second information processing device is engageable with the first information processing device.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed). Operation requests may be made (Karaunate: Fig. 34, [144] a color to be displayed is an operation request).

    PNG
    media_image4.png
    803
    270
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 
As to Claim 11, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein the second circuitry is further configured to: read operation information corresponding to the operation request from a memory of the first information processing device and control the output of the user interface unit based on the operation information (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 12, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein in a case where the second antenna receives the operation request from the external device, the second circuitry is further configured to:
acquire operation information corresponding to the operation request and control the output of the user interface unit based on the acquired operation information (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 13, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a power supply unit configured to generate power supply based on a magnetic field detected by the second antenna (Cletheroe: par. 0084, a low power mode may be entered upon after coupling the two coupling elements together; par. 0087, a magnetic field is detected to cause the switch to close).

As to Claim 14, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a battery (Cletheroe: par. 0023, an internal battery).

As to Claim 15, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein the user interface unit is further configured to accept operating information from a user (Karunaratne: par. 0118, the user may send a wireless command)
Cletheroe further teaches: the second antenna is further configured to: receive an operating information request from the external device, transmit the operating information to the external device based on the reception of the operation information request (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs and other information).

As to Claim 16, Cletheroe teaches: An information processing method, comprising:
in a second information processing device comprising a second connection portion and a second antenna (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block) that receives a request from an external device under control of circuitry of a first information processing device via the second connection portion (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], 
the second information processing device is engageable with the first information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and
the circuitry: detects a connection state indicating a connection between a first connection portion of the first information processing device and the second connection portion of the second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna), and switches from a first antenna of the first information processing device to the second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna).
Cletheroe may not explicitly teach: comprising in a case where a second antenna receives an operation request from an external controlling a user interface unit so that output is performed by the user interface unit on a basis of the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 

As to Claim 17, it is rejected for similar reasons as Claim 16.

As to Claim 18, Cletheroe teaches: An information processing system comprising: 
a first information processing device; and 
a second information processing device (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), wherein 
the first information processing device is engageable with the second information processing device, (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), 
the first information processing device includes 
a first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block), 
a first antenna configured to execute wireless communication with an external device (Cletheroe: par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block);
a memory configured to store configured to store identification information (Cletheroe: par. 0032, the identifier of the block may be stored in a memory connected to processor [116]); and
first circuitry configured to:
detect a connection state indicating a connection between the first connection portion and the second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna);
switch from the first antenna of the first information processing device to a second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna);
control, based on the switch, the wireless communication with the external device via the second antenna of the second information processing device through the first connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block)., 
control readout of the identification information from the memory based on the wireless communication with the external device via the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block), and
the second information processing device includes a second connection portion connected to the first information processing device; the second antenna  (Cletheroe: par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], 
Cletheroe may not explicitly teach: a user interface unit, and 
second circuitry configured to control, an output of the user interface unit based on the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 
As to Claim 19, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe and Karunaratne further teaches: wherein the user interface unit includes an input unit and an output unit, 
the input unit includes one of a button, a switching device, or a sensor device (Cletheroe: par.. 0069: the block may have a sensor), and 
the output unit includes one of a light-emitting diode (LED), a vibration motor, or a speaker (Karunaratne: par. 0107, the block may have a speaker).

C. 
Claim 21 is rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Karunaratne, United States Patent Application Publication 2013/0217295 published on August 22, 2013 and in further view of Sobel, United States Patent Application Publication 2019/0155341 published on May 23, 2019.

As to Claim 21, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe and Karunaratne may not explicitly teach: wherein the second circuitry is further configured to transmit a control signal to the first information processing device, and 
the first circuitry of the first information processing device detects, based on the control signal, the connection state indicating the connection between the first connection portion and the second information processing device.
Sobel teaches in general concepts related to supporting connection and disconnection between mobile devices (Sobel: Abstract). Specifically, Sobel teaches that a status engine may request a user connection state between devices (Sobel: par. 0116, the status engine [512] may ping a device to determine the user connection status, and assiess the status of the device’s state).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe- Karunaratne device by utilizing a control signal that is a request signal to request the connection status of the objects and disclosed by Sobel . Such a person would have been motivated to do so with a reasonable expectation of success to allow for ease of assessing the state of the connected objects. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174